Citation Nr: 0704412	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain ("back condition").

2.  Entitlement to service connection for residuals of 
excision of warts on the right hand.

3.  Entitlement to service connection for residuals of 
frostbite of the nose.

4.  Entitlement to service connection for residuals of 
fractured fingers.

5.  Entitlement to service connection for residuals of 
fractured ribs.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a heart condition.

8.  Entitlement to service connection for prostate cancer.

9.  Entitlement to service connection for right ear hearing 
loss.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In particular, the veteran appeal a December 2002 rating 
decision in which the RO denied service connection for 
hemorrhoids, a heart condition, and prostate cancer, and also 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for an 
anxiety disorder, to include PTSD.  

The veteran also appealed an August 2004 rating decision in 
which the RO denied service connection for a lumbosacral 
strain, warts on the right hand, residuals of fractured 
fingers and ribs, residuals of frostbite of the nose, and 
right ear hearing loss. 

The veteran initially requested that he be scheduled for a 
hearing at the RO.  However, after a hearing was scheduled 
for October 1, 2003, the veteran withdrew his hearing 
request. 


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's 
lumbosacral spine.

2.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's right 
hand following the excision of two warts in service. 

3.  There is no evidence of a diagnosis or any current 
existing chronic disability involving frostbite of the nose.

4.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's fingers 
and ribs.

5.  The veteran's hemorrhoids were first diagnosed many years 
after service and have not been linked by competent medical 
evidence to service. 

6.  The veteran does not have a heart condition associated 
with his period of active military service.

7.  The veteran's prostate cancer was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service. 

8.  The veteran's right ear hearing loss was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service.  

9.  An unappealed April 1998 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of a verified in-service stressor.

10.  The evidence received since the April 1998 rating 
decision does not include evidence of a verified in-service 
stressor or indicates that the veteran has PTSD related to 
service. 


CONCLUSIONS OF LAW

1.  A lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Residuals of excision of warts on the right hand were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R.   § 3.303 (2006).

3.  Residuals of frostbite of the nose were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  Residuals of fractured fingers were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

5.  Residuals of fractured ribs were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

6.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A.         §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

7.  A heart condition was not incurred in or aggravated by 
service.  38 U.S.C.A.        §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

8.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A.        §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

9.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303, 3.385 (2006).

10.  An April 1998 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

11.  The additional evidence presented since the April 1998 
rating decision is not new and material, and the claim for 
service connection for an anxiety disorder, to include PTSD, 
has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbosacral Strain, Warts on the Right 
Hand, Frostbite of the Nose, and Fractures 
of the Fingers and Ribs

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.   §§ 1101, 1112, 1113, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the veteran's claim for service connection 
for a lumbosacral strain, the veteran's service medical 
records show that he was treated on one occasion in May 1963 
for back pain due to diving.  However, X-rays of the spine 
were normal and the remainder of the service medical records 
made no further reference to back problems.  Of particular 
relevance, a separation examination report dated in June 1964 
notes that the veteran's spine was normal on clinical 
evaluation.  Thus, in the absence of a chronic low back 
disability in service, the veteran's service medical records 
provide highly probative evidence against the veteran's 
claim.  

More importantly, the veteran has not submitted any evidence 
showing that he currently has a low back disability.  The 
Board reviewed VA treatment records dated from 1984 to 2006 
as well as various private treatment records, none of which 
makes any reference to low back problems.  Thus, the post-
service medical records also provide highly probative 
evidence against the veteran's claim.

In short, in absence of competent medical evidence showing a 
current low back disability, the veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

With respect to the veteran's claim for service connection 
for residuals of excision of warts on the right hand, his 
service medical records confirm that two warts were 
surgically removed from his right hand in July 1963.  
However, the veteran has not presented any competent medical 
evidence that he currently has a residual disability as a 
result of that procedure over 40 years ago.  

In this regard, the remainder of his service medical records, 
including the June 1964 separation examination report, make 
no reference to a residual disability involving his right 
hand.  Evidence developed after service also makes no 
reference to a residual disability of the right hand due to 
the removal of two warts in 1963.  Thus, once again, in the 
absence of a current disability, his claim for service 
connection for residuals of excision of warts on the right 
hand must be denied.  See Degmetich, Sanchez-Benitez, 
Brammer, all supra.  

Next, the veteran's claim for service connection for 
residuals of frostbite of the nose must also be denied based 
on the lack of a current disability.  Indeed, none of his 
service medical records confirm that he was ever treated for 
frostbite.  More significantly, evidence developed after 
service also fails to show that he was treated for residuals 
of frostbite of the nose, thereby negating the veteran's 
claim that he has a current disability.  Thus, both the 
service and post-service medical records provide highly 
probative evidence against the veteran's claim.  See 
Degmetich, Sanchez-Benitez, Brammer v. Derwinski, all supra.  

Lastly, the veteran's claims for service connection for 
residuals of fractures of the fingers and ribs must be denied 
since no evidence shows that he fractured any of his fingers 
or ribs in service.  The service medical records make no 
reference to any injury involving the veteran's fingers or 
ribs.  The Board also notes that none of the post-service 
medical records makes any reference to a disability involving 
the veteran's fingers or ribs, and the record clearly does 
not indicate a problems that can be associated with service 
many years ago.  

Overall, both the service and post-service medical records 
provide highly probative evidence against the veteran's 
claim, none of which show a current disability involving 
residuals of fractured fingers and ribs.  Accordingly, these 
claims must be denied.  See Degmetich, Sanchez-Benitez, 
Brammer, all supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection a lumbosacral strain, residuals of 
excision of warts on the right hand, residuals of frostbite 
of the nose, and residuals of fractured fingers and ribs.  
Despite the veteran's statements that he currently has these 
conditions as a result of service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  Accordingly, the appeal is denied.



II.  Hemorrhoids

The veteran's service medical records show that he was 
treated for pruritis ani with occasional rectal bleeding in 
December 1963.  At no time, however, was hemorrhoids 
diagnosed in service.  Thus, the service medical records 
provide evidence against the veteran's claim.  

The only reference to hemorrhoids after service is a 
September 2002 VA outpatient treatment record which notes a 
history of hemorrhoids, as well as a February 2004 VA 
outpatient treatment record which notes the presence of 
hemorrhoids on rectal examination.  However, neither report 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's hemorrhoids.  In other words, neither 
report indicates that the veteran's hemorrhoids are related 
to service.  

In short, since hemorrhoids were first diagnosed 
approximately 40 years after the veteran's separation from 
active duty, with no medical opinion relating this condition 
to service, the Board finds that the service and post-service 
medical records provide highly probative evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hemorrhoids.  Since the veteran's own 
lay statement are insufficient to prove his claim, the appeal 
is denied. See Grottveit and Espiritu, both supra. 

III.  Heart Condition

The veteran's service medical records make no reference to 
heart problems, to include hypertension.  Of particular 
relevance, his June 1964 separation examination report notes 
that his heart was normal on clinical evaluation and that his 
blood pressure was 110/66.  In sum, the service medical 
records provide evidence against the claim. 

Evidence developed after service also makes no reference to a 
heart condition, except for hypertension which was first 
identified many years after service.  In this regard, a June 
1990 VA outpatient treatment records notes the veteran's 
complaints of chest pain of undetermined etiology.  The 
veteran's chest pain was not attributed to heart disease.  

A VA outpatient treatment record dated in August 1994 lists 
an elevated blood pressure reading of 193/101, which is 
consistent with hypertension.  See 38 C.F.R.  § 4.104, 
Diagnostic Code 7101(Note 1) (2006).  Various VA and private 
treatment records dated from 2002 to 2006 also show treatment 
for hypertension.  However, none of these records includes a 
medical opinion concerning the etiology or date of onset of 
the veteran's hypertension.  As such, none of these records 
indicates that the veteran's hypertension had its onset 
either in service or during the one-year presumptive period 
after service.  

Since hypertension first became manifest over 30 years after 
the veteran's separation from active duty, with no medical 
opinion placing the date of onset either in service or during 
the one-year presumptive period, the Board finds that the 
medical evidence overall provides highly probative evidence 
against the claim of entitlement to service connection for 
hypertension.  See Maxson, 230 F.3d at 1335.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension  The veteran's own lay statements 
are insufficient to prove his claim, see Grottveit and 
Espiritu, both supra, and the appeal is denied. 

IV.  Prostate Cancer

The veteran's service medical records make no reference to 
prostate cancer, thereby providing evidence against his claim 
that his prostate cancer is related to service.  Indeed, the 
record shows that the veteran was first diagnosed with 
prostate cancer in February 2002, approximately 38 years 
after service.  In this regard, the veteran was admitted to 
the University of Texas Medical Center in February 2002, 
where he underwent a prostate brachytherapy and cystoscopy 
after being diagnosed with prostate cancer.  The veteran 
continued to be treated for prostate cancer by both VA and 
private health care providers, none of whom have indicated 
that this condition was related to service, providing more 
evidence against this claim.  

In short, since prostate cancer was first diagnosed 
approximately 38 years after his separation from active duty, 
with no medical opinion relating it to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
prostate cancer.  See Maxson, 230 F.3d at 1335.  Hence, the 
appeal is denied.  

V.  Right Ear Hearing Loss

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the veteran's DD Form 214 shows that his 
military occupational specialty was that of an air defense 
missile crewman.  His service medical records also make no 
reference to hearing loss or other ear problems.  For 
example, the June 1964 separation examination report notes 
that a whispered voice test was 15/15 bilaterally.  Thus, in 
the absence of acoustic trauma or hearing loss in service, 
these records provide evidence against the veteran's claim. 

In addition, a right ear hearing loss disability was first 
identified in 2001, approximately 37 years after his 
separation from service.  In this regard, a July 2001 
audiological evaluation at the Raleigh Hearing Center 
revealed, in the right ear, a 35-decibel loss at the 500, 
1000, and 2000 Hz levels, a 60-decibel loss at the 3000 Hz 
level, and a 65-decibel loss at the 4000 Hz level.  Testing 
in the left ear revealed a 35-decibel loss at the 500 Hz 
level, a 40-decibel loss at the 1000 Hz level, a 50-decibel 
loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz 
level, and a 75-decible loss at the 4000 Hz level.  

In short, this report confirms a bilateral hearing loss 
disability for VA purposes.  However, no competent medical 
evidence indicates that the veteran's hearing loss is related 
to service.  Also, the 37-year period between service and the 
onset of a right ear hearing loss constitutes highly 
probative evidence against the veteran's claim.  See Maxson, 
230 F.3d at 1335.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for right ear hearing loss.  
Unfortunately, the veteran's own lay statements concerning 
the etiology of his hearing loss are insufficient to prove 
his claim.  See Grottveit and Espiritu, both supra.  
Accordingly, the appeal is denied.

VI.  Anxiety Disorder, to Include PTSD

The veteran is ultimately seeking service connection for an 
anxiety disorder, to include PTSD.  However, the Board must 
first determine whether new and material evidence has been 
submitted since a final April 1998 rating decision.

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R.  § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  In this case, the veteran has 
never contended he was in combat in Korea. 

In this case, the RO initially denied service connection for 
an acquired nervous condition, to include PTSD, in an 
unappealed August 1985 rating decision.  The evidence at that 
time included the veteran's service medical records, which 
noted the veteran's history of nervousness and nightmares 
since he was a small boy (April 1964).  The evidence also 
included VA outpatient treatment records dated from 1984 to 
1985, which listed diagnoses of PTSD, depression, and 
dysthymic disorder.  The record noted the veteran's in-
service stressors of witnessing the death of a little boy and 
a little girl after stepping on a land mine in Korea.  

Based on the foregoing, the August 1985 rating decision 
denied service connection for PTSD on the basis that there 
was no verified in-service stressor to support the diagnosis.  
The veteran was notified of the August 1985 rating decision 
and of his appellate rights in a letter dated that same 
month.  However, after the RO issued a statement of the case 
in November 1985, the veteran failed to perfect his appeal by 
submitting a substantive appeal.  Therefore, the August 1985 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for an anxiety disorder, to include PTSD, on 
several occasions.  In an April 1991 statement, the veteran 
reported various in-service stressors, including being hit in 
the head by his sergeant, discovering the body of a Korean 
woman in a ditch covered with maggots, and witnessing the 
deaths of two Korean children after stepping on a mine.  In 
addition, a July 1991 VA examination report included the 
veteran's statements that he shot a man while on guard duty, 
that he became despondent after witnessing a Korean woman 
give birth in a ditch, and that he witnessed the death of two 
Korean children after stepping on a mine.  The diagnoses were 
(1) generalized anxiety disorder with symptoms of depression 
and (2) limited symptoms of PTSD.  

In a July 1991 letter, the U.S Army & Joint Services 
Environmental Support Group (ESG) indicated that they were 
unable to verify any of the veteran's claimed stressors, 
because the veteran had not provided enough information to 
conduct a meaningful search. 

As a result, the RO issued a rating decision in August 1991 
in which it continued the denial of service connection for 
PTSD on the basis that the record still lacked evidence of a 
verified in-service stressor.  The veteran was notified of 
the August 1991 rating decision and of his appellate rights 
in a letter dated that same month but did not seek appellate 
review within one year of notification.  Therefore, the 
August 1991 rating decision is final.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R.          §§ 20.302, 20.1103.

The veteran made another attempt to reopen his claim for 
service connection for PTSD in November 1997.  The only 
evidence submitted at that time included VA outpatient 
treatment records dated from 1991 to 1997, several of which 
listed diagnoses of (1) PTSD by history and (2) anxiety 
disorder, not otherwise specified.  However, since the 
veteran did not submit any evidence of a verified in-service 
stressor, the RO denied the veteran's claim in an April 1998 
rating decision.  The veteran was notified of the April 1998 
decision and his appellate rights in a letter dated that same 
month.  However, after the RO issued a statement of the case 
in November 2005, the veteran failed to perfect his appeal by 
submitting a timely substantive appeal.  Therefore, the April 
1998 rating decision is final.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.

The undersigned normally distinguishes between PTSD and an 
"acquired 
psychiatric disorder" other than PTSD (the nervous disorder) 
as separate claims.  However, both issues were addressed by 
the RO in April 1998 and August 1985.  Therefore, the Board 
will address this as a single issue, which includes both PTSD 
and an acquired psychiatric disorder other than PTSD

In July 2002, the veteran attempted to reopen his claim for 
service connection for an anxiety disorder, to include PTSD.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
April 1998 rating decision.  Since that decision, the veteran 
has submitted numerous medical records showing treatment for 
various psychiatric disorders, including anxiety disorder, 
not otherwise specified; depression; and PTSD.  However, the 
veteran has not submitted any evidence of a verified in-
service stressor to support the diagnosis of PTSD, nor has he 
submitted any medical evidence relating his anxiety disorder 
to service.  Instead, the veteran has merely reiterated the 
stressors previously considered by the RO in prior rating 
actions.

It is important for the veteran to understand that treatment 
for an anxiety disorder, to include PTSD, does not provide a 
basis to reopen his claim.  Thus, although the medical 
records are "new," in that they did not exist or were not 
associated with the claims file at the time of the April 1998 
rating decision, they are not material to the central issue 
in this case, i.e., whether an in-service stressor actually 
occurred to support the diagnosis of PTSD, or whether the 
veteran's anxiety disorder is related to service.  
Accordingly, the newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has considered lay statements provided by the veteran.  
However, the Board emphasizes that lay statements are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

Once again, the critical issue in this case is stressor 
verification, and in this case the veteran has supplied no 
new and material evidence regarding this critical issue in 
his PTSD claim.  Treatment for PTSD does not provide a basis 
to reopen this clam as the veteran had been diagnosed with 
PTSD prior to April 1998.  New diagnoses of PTSD does not 
provide a basis to confirm the veteran's alleged stressors in 
service in Korea after the Korea War.  Further, he has 
provided no new and material evidence associating his current 
disorder with service many years ago.  As a whole, the 
evidence received since the April 1998 decision, when viewed 
either alone or in light of all the evidence of record, is 
not new and material.  Therefore, the April 1998 rating 
decision remains final and the appeal is denied.



VII.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for an anxiety disorder, to include PTSD, the 
Board finds that the RO has complied with Kent v. Nicholson, 
20 Vet. App. 1 (2006), in which the Court held that, in 
addition to notifying the veteran of evidence and information 
necessary to prove his underlying claim, the claimant must 
also be notified of the evidence and information necessary to 
reopen his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records, VA inpatient 
and outpatient treatment records, as well as private 
treatment records.  

The Board finds that a VA examination is not necessary to 
determine whether any of his claims disabilities on appeal 
are related to service.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The Board finds that there is no medical evidence of a 
current disability or persistent or recurrent symptoms 
involving the veteran's back, hands, nose, ribs, and heart.  
In addition, none of the veteran's disabilities involving 
hemorrhoids, hypertension, prostate cancer, and right ear 
hearing loss was shown in service, and indeed were first 
diagnosed many years after service.  As such, the standards 
of  McLendon are not met in this case.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

ORDER

Service connection for a lumbosacral strain, residuals of 
excision of warts on the right hand, residuals of frostbite 
of the nose, residuals of fractured fingers and fractured 
ribs, hemorrhoids, a heart condition, prostate cancer, and 
right ear hearing loss is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an anxiety 
disorder, to include PTSD, the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


